



Exhibit 10.1


Execution Version


SIXTH AMENDMENT TO CREDIT AGREEMENT
THIS SIXTH AMENDMENT TO CREDIT AGREEMENT is dated as of February 20, 2018 (this
“Sixth Amendment”), and entered into by and among Vistra Operations Company LLC
(formerly known as TEX Operations Company LLC), a Delaware limited liability
company (the “Borrower”), Vistra Intermediate Company LLC (formerly known as TEX
Intermediate Company LLC), a Delaware limited liability company (“Holdings”),
the other Credit Parties (as defined in the Credit Agreement referred to below)
party hereto, the Lenders party hereto and Deutsche Bank AG New York Branch, as
Administrative Agent.
RECITALS:
WHEREAS, reference is hereby made to (i) the Credit Agreement, dated as of
October 3, 2016 (as amended, restated, supplemented and/or otherwise modified
from time to time prior to the Sixth Amendment Effective Date referred to below,
the “Credit Agreement”), among Holdings, the Borrower, the Lenders and Letter of
Credit Issuers party thereto, the Administrative Agent, the Collateral Agent and
the other parties named therein (capitalized terms used but not defined herein
having the meaning provided in the Credit Agreement) and (ii) the Incremental
Amendment, dated as of December 14, 2016, among Holdings, the Borrower, the
Lenders party thereto, the Administrative Agent, the Collateral Agent and the
other parties named therein (as amended, restated, supplemented and/or otherwise
modified from time to time prior to the Sixth Amendment Effective Date referred
to below, the “2016 Incremental Amendment”); and
WHEREAS, pursuant to Sections 13.1 and 13.7 of the Credit Agreement, the
Borrower and certain of the Lenders party hereto constituting no less than (i)
all of the Lenders directly and adversely affected by the terms of this Sixth
Amendment and the transactions contemplated hereby and (ii) the Required Lenders
(determined immediately prior to giving effect to this Sixth Amendment), (iii)
each Revolving Credit Lender, and (iv) the Administrative Agent agree to a
decrease of the interest rate margins and interest rate floors applicable to the
2016 Incremental Term Loans and the Initial Revolving Credit Loans, as
applicable, under the Credit Agreement and certain other amendments as set forth
herein, in each case subject to the terms and conditions hereof;
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
A.Amendments to Credit Agreement. On the Sixth Amendment Effective Date, the
Credit Agreement is hereby amended as follows:


(i)The definition of “Applicable ABR Margin” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:


“Applicable ABR Margin” shall mean at any date: (a) in the case of each ABR Loan
that is an Initial Term Loan, (i) at any date prior to the Second Amendment
Effective Date, 3.00% per annum, (ii) at any date on and after the Second
Amendment Effective Date but prior to the Fifth Amendment Effective Date, 1.75%
per annum, and (iii) at any date on and after the Fifth Amendment Effective
Date, 1.50% per annum, (b) in the case of each ABR Loan that is an Initial Term
C Loan, (i) at any date prior to the Second Amendment Effective Date, 3.00% per
annum, (ii) at any date on and after the Second Amendment Effective Date but
prior to the Fifth Amendment Effective Date, 1.75% per annum, and (iii) at any
date on and after the Fifth Amendment Effective Date, 1.50% per annum, (c) in
the case of each ABR Loan that is a 2016 Incremental Term Loan, (i) at any date
prior to the Fourth Amendment Effective Date, 2.25% per annum, (ii) at any date
on and after the Fourth Amendment Effective Date but prior to the Sixth
Amendment Effective Date, 1.75% per annum, and (iii) at any date on and after
the Sixth Amendment Effective Date, (x) if the Ratings Condition has been
satisfied,


1

--------------------------------------------------------------------------------





1.00% per annum and (y) if the Ratings Condition has not been satisfied, 1.25%
per annum, and (d) in the case of each ABR Loan that is a Revolving Credit Loan,
(i) at any date prior to the Second Amendment Effective Date, 2.25% per annum,
(ii) at any date on and after the Second Amendment Effective Date but prior to
the Fifth Amendment Effective Date, 1.75% per annum, (iii) at any date on and
after the Fifth Amendment Effective Date but prior to the Sixth Amendment
Effective Date, 1.50% per annum and (iv) at any date on and after the Sixth
Amendment Effective Date, (x) if the Ratings Condition has been satisfied, 1.00%
per annum and (y) if the Ratings Condition has not been satisfied, 1.25% per
annum. It is understood and agreed that any change in the Applicable ABR Margin
occurring as a result of the Ratings Condition having been satisfied shall be
effective as of the first Business Day after the day on which the Ratings
Condition has been satisfied.
(ii)The definition of “Applicable LIBOR Margin” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:


“Applicable LIBOR Margin” shall mean at any date: (a) in the case of each LIBOR
Loan that is an Initial Term Loan, (i) at any date prior to the Second Amendment
Effective Date, 4.00% per annum, (ii) at any date on and after the Second
Amendment Effective Date but prior to the Fifth Amendment Effective Date, 2.75%
per annum, and (iii) at any date on and after the Fifth Amendment Effective
Date, 2.50% per annum, (b) in the case of each LIBOR Loan that is an Initial
Term C Loan, (i) at any date prior to the Second Amendment Effective Date, 4.00%
per annum, (ii) at any date on and after the Second Amendment Effective Date but
prior to the Fifth Amendment Effective Date, 2.75% per annum, and (iii) at any
date on and after the Fifth Amendment Effective Date, 2.50% per annum, (c) in
the case of each LIBOR Loan that is a 2016 Incremental Term Loan, (i) at any
date prior to the Fourth Amendment Effective Date, 3.25% per annum, (ii) at any
date on and after the Fourth Amendment Effective Date but prior to the Sixth
Amendment Effective Date, 2.75% per annum, and (iii) at any date on or after the
Sixth Amendment Effective Date (x) if the Ratings Condition has been satisfied,
2.00% per annum and (y) if the Ratings Condition has not been satisfied, 2.25%
per annum, and (d) in the case of each LIBOR Loan that is a Revolving Credit
Loan, (i) at any date prior to the Second Amendment Effective Date, 3.25% per
annum, (ii) at any date on and after the Second Amendment Effective Date but
prior to the Fifth Amendment Effective Date, 2.75% per annum, (iii) at any date
on and after the Fifth Amendment Effective Date but prior to the Sixth Amendment
Effective Date, 2.50% per annum, and (iv) at any date on and after the Sixth
Amendment Effective Date, (x) if the Ratings Condition has been satisfied, 2.00%
per annum and (y) if the Ratings Condition has not been satisfied, 2.25% per
annum. It is understood and agreed that any change in the Applicable LIBOR
Margin occurring as a result of the Ratings Condition having been satisfied
shall be effective as of the first Business Day after the day on which the
Ratings Condition has been satisfied.
(iii)The definition of “Joint Lead Arrangers” appearing in Section 1.1 of the
Credit Agreement is hereby amended by deleting said definition in its entirety
and inserting the following new definition in lieu thereof:


“Joint Lead Arrangers” shall mean (a) Deutsche Bank Securities Inc., Barclays
Bank PLC, Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC, RBC
Capital Markets, LLC, UBS Securities LLC and Natixis, New York Branch, as joint
lead arrangers and joint bookrunners for the Lenders under this Agreement and
the other Credit Documents with respect to the Initial Credit Facilities made
available on the Closing Date, (b) Deutsche Bank Securities Inc., Barclays Bank
PLC, Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC, Goldman
Sachs Bank USA, RBC Capital Markets, LLC, UBS Securities LLC and Natixis, New
York Branch, as joint lead arrangers and joint bookrunners for the Lenders under
the 2016 Incremental Amendment and with respect to the 2016 Incremental Term
Loans contemplated thereby, and (c) Deutsche Bank Securities Inc., Barclays Bank
PLC, Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC, Goldman
Sachs Bank USA, RBC Capital Markets, LLC, UBS Securities LLC and Natixis, New
York Branch, as joint lead arrangers and joint bookrunners for the Lenders with
respect to the Second Amendment,


2

--------------------------------------------------------------------------------





the Fourth Amendment, the Fifth Amendment and the Sixth Amendment, and in each
case, the transactions contemplated thereby.
(iv)The definition of “LIBOR Rate” appearing in Section 1.1 of the Credit
Agreement is hereby amended by deleting the last sentence of said definition in
its entirety and inserting the following new sentence in lieu thereof:


“Notwithstanding anything to the contrary contained herein, (i) with respect to
Initial Term Loans and Initial Term C Loans, in each case, made or deemed made
on the Conversion Date, in no event shall the LIBOR Rate be less than (a) at any
date prior to the Second Amendment Effective Date, 1.00% per annum and (b) at
any date on and after the Second Amendment Effective Date, 0.75% per annum and
(ii) with respect to all other Loans made hereunder, in no event shall the LIBOR
Rate be less than 0.00% per annum.”
(v)Section 1.1 of the Credit Agreement is hereby further amended by adding the
following definitions in appropriate alphabetical order:


“Ratings Condition” shall mean the delivery by the Borrower to the
Administrative Agent of written evidence reasonably satisfactory to the
Administrative Agent that, pursuant to Section 9.15 of this Agreement, the
Borrower has obtained a public corporate family rating from Moody’s of equal to
or higher than Ba1 (with at least a stable outlook) (it being understood that
the Ratings Condition shall be deemed to continue to be satisfied
notwithstanding any subsequent change in such rating).
“Sixth Amendment” shall mean that certain Sixth Amendment to Credit Agreement,
dated as of February 20, 2018, among Holdings, the Borrower, the Administrative
Agent and the Lenders and other Credit Parties party thereto.
“Sixth Amendment Effective Date” shall have the meaning provided in the Sixth
Amendment.
(vi)Section A(4) of the 2016 Incremental Amendment is hereby amended by deleting
the first paragraph of said Section in its entirety and inserting the following
text in lieu thereof:


“In the event that, after the Sixth Amendment Effective Date and prior to the
six month anniversary of the Sixth Amendment Effective Date, the Borrower (x)
makes any prepayment or repayment of 2016 Incremental Term Loans in connection
with any Repricing Transaction (as defined below) or (y) effects any amendment
of this Agreement resulting in a Repricing Transaction, the Borrower shall pay
to the Administrative Agent, for the ratable account of each of the applicable
Lenders holding 2016 Incremental Term Loans, (I) a prepayment premium of 1.00%
of the principal amount of the 2016 Incremental Term Loans being prepaid in
connection with such Repricing Transaction and (II) in the case of clause (y),
an amount equal to 1.00% of the aggregate amount of the applicable 2016
Incremental Term Loans of non-consenting Lenders outstanding immediately prior
to such amendment that are subject to an effective pricing reduction pursuant to
such amendment.”
B.Conditions Precedent. This Sixth Amendment shall become effective as of the
first date (the “Sixth Amendment Effective Date”) when each of the conditions
set forth in this Section B shall have been satisfied (subject to the last
sentence of this Section B):


1.The Administrative Agent shall have received duly executed counterparts hereof
that, when taken together, bear the signatures of (a) (i) the Borrower, (ii)
each of the other Credit Parties, (iii) the Administrative Agent, (iv) each
Revolving Credit Lender, (v) each Lender holding 2016 Incremental Term Loans
(other than a Sixth Amendment Non-Consenting Lender (as defined below)) and (vi)
any Person that acquires any 2016 Incremental Term Loans from any Sixth
Amendment Non-Consenting Lender as contemplated by Section B(5) below (that
together with each Person described in clause (v) constitute all of the Lenders
directly and adversely affected by the terms of this Sixth Amendment and the
transactions


3

--------------------------------------------------------------------------------





contemplated hereby) and (b) the Required Lenders (determined immediately prior
to giving effect to this Sixth Amendment).


2.The Borrower shall have (a) paid all fees and other amounts earned, due and
payable to the Agents pursuant to that certain Engagement Letter, dated as of
January 22, 2018 (the “Engagement Letter”), among the Borrower, Deutsche Bank
Securities Inc., Barclays Bank PLC, Citigroup Global Markets Inc., Credit Suisse
Securities (USA) LLC, Credit Suisse AG, Cayman Islands Branch, Goldman Sachs
Bank USA, Royal Bank of Canada, UBS Securities LLC and Natixis Securities
Americas LLC and (b) reimbursed or paid all reasonable and documented
out-of-pocket expenses in connection with this Sixth Amendment and any other
out-of-pocket expenses of the Administrative Agent, including the reasonable
fees, charges and disbursements of counsel for the Administrative Agent as
required to be paid or reimbursed pursuant to the Engagement Letter and the
Credit Agreement.


3.The Administrative Agent shall have received (x) a certificate of good
standing (or subsistence) with respect to each Credit Party from the Secretary
of State (or similar official) of the State of such Credit Party’s organization,
(y) a closing certificate executed by an Authorized Officer of the Borrower,
dated the Sixth Amendment Effective Date, certifying as to the accuracy (with
respect to clauses (i), (ii) and (iii) of Section C(2), in all material
respects) of the matters set forth in Section C(2) of this Sixth Amendment and
(z) a certificate executed by an Authorized Officer of the Borrower, dated the
Sixth Amendment Effective Date, certifying as to the incumbency and specimen
signature of each officer of a Credit Party executing this Sixth Amendment or
any other document delivered in connection herewith on behalf of any Credit
Party and attaching (A) a true and complete copy of the certificate of
incorporation (or other applicable charter document) of each Credit Party,
including all amendments thereto, as in effect on the Sixth Amendment Effective
Date, certified as of a recent date by the Secretary of State (or analogous
official) of the jurisdiction of its organization, that has not been amended
since the date of the last amendment thereto shown on the certificate of good
standing furnished pursuant to clause (x) above and (B) a true and complete copy
of, or certifying that there have been no changes to, the by-laws (or other
applicable operating agreements) of each Credit Party as in effect on the Sixth
Amendment Effective Date.


4.No Default or Event of Default shall have occurred and be continuing (both
immediately before and immediately after giving effect to this Sixth Amendment
and the transactions contemplated hereby).


5.(x) The 2016 Incremental Term Loans held by each 2016 Incremental Term Loan
Lender that has not executed and delivered a counterpart of this Sixth Amendment
to the Administrative Agent on or prior to 3:00 P.M. (New York City time) on
January 26, 2018 (or such later time and date as the Administrative Agent may
agree in its sole discretion) and constitutes a Non-Consenting Lender as
contemplated by Section 13.7(b) of the Credit Agreement (each, a “Sixth
Amendment Non-Consenting Lender”) shall have been assigned to an assignee Lender
in accordance with Sections 13.6(b) and 13.7 of the Credit Agreement, (y) any
fees, costs and any other expenses in connection with such assignment arising
under Sections 2.11 and 13.6 of the Credit Agreement shall have been paid in
full or, in the case of transfer fees payable in connection with an assignment,
waived by the Administrative Agent (it being understood that the Administrative
Agent has waived the right to receive any processing and recordation fee as
provided in Section 13.6(b)(ii) of the Credit Agreement in connection with this
Sixth Amendment and the transactions contemplated hereby), and (z) all accrued
and unpaid interest on all 2016 Incremental Term Loans of each Sixth Amendment
Non-Consenting Lender shall have been paid in full by the assignee Lender to
such Sixth Amendment Non-Consenting Lender in accordance with Section 13.7(b) of
the Credit Agreement.


Notwithstanding anything to the contrary herein, it is understood and agreed
that the Sixth Amendment Effective Date shall occur no earlier than February 17,
2018.
C.Other Terms.




4

--------------------------------------------------------------------------------





1.Terms Related to Replacement. The parties hereto agree that (i) the Interest
Periods applicable to the outstanding 2016 Incremental Term Loans and Revolving
Credit Loans as of the Sixth Amendment Effective Date shall not be affected by
this Sixth Amendment and (ii) the Borrower is exercising its rights under
Section 13.7 of the Credit Agreement in connection with this Sixth Amendment to
require any Sixth Amendment Non-Consenting Lender to assign all of its
interests, rights and obligations under the Credit Documents to one or more
assignees identified by the Borrower or the Administrative Agent, and the
Administrative Agent shall coordinate the transfer of all such 2016 Incremental
Term Loans of each such Sixth Amendment Non-Consenting Lender to the identified
assignees, which transfers shall be effected in accordance with Section 13.6(b)
of the Credit Agreement and shall be effective as of the Sixth Amendment
Effective Date, and each assignee acquiring 2016 Incremental Term Loans in
connection with such transfers shall have provided a signature page to this
Sixth Amendment consenting hereto with respect to such acquired 2016 Incremental
Term Loans.


2.Credit Party Certifications. By execution of this Sixth Amendment, each of the
undersigned hereby certifies, on behalf of the applicable Credit Party and not
in his/her individual capacity, that as of the Sixth Amendment Effective Date:


(i)each Credit Party has the corporate or other organizational power and
authority to execute and deliver this Sixth Amendment and carry out the terms
and provisions of this Sixth Amendment and the Credit Agreement (as modified
hereby) and has taken all necessary corporate or other organizational action to
authorize the execution and delivery of this Sixth Amendment and performance of
this Sixth Amendment and the Credit Agreement (as modified hereby);


(ii)each Credit Party has duly executed and delivered this Sixth Amendment and
each of this Sixth Amendment and the Credit Agreement (as modified hereby)
constitutes the legal, valid and binding obligation of such Credit Party
enforceable in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization and other similar laws
relating to or affecting creditors’ rights generally and general principles of
equity (whether considered in a proceeding in equity or law) (provided that,
with respect to the creation and perfection of security interests with respect
to Indebtedness, Stock and Stock Equivalents of Foreign Subsidiaries, only to
the extent the creation and perfection of such obligation is governed by the
Uniform Commercial Code);


(iii)none of the execution and delivery by any Credit Party of this Sixth
Amendment, the performance by any Credit Party of this Sixth Amendment and the
Credit Agreement (as modified hereby) or the compliance with the terms and
provisions hereof or thereof or the consummation of the transactions
contemplated hereby will (a) contravene any applicable provision of any material
Applicable Law (including material Environmental Laws) other than any
contravention which would not reasonably be expected to result in a Material
Adverse Effect, (b) result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of any Lien upon any of the property or assets of
Holdings, the Borrower or any Restricted Subsidiary (other than Liens created
under the Credit Documents, Permitted Liens or Liens subject to an intercreditor
agreement permitted hereby or the Collateral Trust Agreement) pursuant to the
terms of any material indenture, loan agreement, lease agreement, mortgage, deed
of trust or other material debt agreement or instrument to which Holdings, the
Borrower or any Restricted Subsidiary is a party or by which it or any of its
property or assets is bound other than any such breach, default or Lien that
would not reasonably be expected to result in a Material Adverse Effect, or (c)
violate any provision of the Organizational Documents of any Credit Party;


(iv)the representations and warranties contained in the Credit Agreement (as
modified hereby) and the other Credit Documents are true and correct in all
material respects on and as of the Sixth Amendment Effective Date (both before
and after giving effect thereto) to the same extent as though made on and as of
the Sixth Amendment Effective Date, except to the extent such


5

--------------------------------------------------------------------------------





representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date; and


(v)no Default or Event of Default has occurred and is continuing or would result
from the consummation of the transactions contemplated hereby.


3.Amendment, Modification and Waiver. This Sixth Amendment may not be amended,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto and in accordance with the
provisions of Section 13.1 of the Credit Agreement.


4.Entire Agreement. This Sixth Amendment, the Credit Agreement (as modified
hereby) and the other Credit Documents constitute the entire agreement among the
parties with respect to the subject matter hereof and thereof and supersede all
other prior agreements and understandings, both written and verbal, among the
parties or any of them with respect to the subject matter hereof.


5.GOVERNING LAW. THIS SIXTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.


6.Severability. Any term or provision of this Sixth Amendment which is invalid
or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Sixth Amendment or affecting the validity or enforceability of any of the terms
or provisions of this Sixth Amendment in any other jurisdiction. If any
provision of this Sixth Amendment is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as would be enforceable.


7.Counterparts. This Sixth Amendment may be executed in counterparts, each of
which shall be deemed to be an original, but all of which shall constitute one
and the same agreement. Delivery of a counterpart to this Sixth Amendment by
electronic means shall be as effective as delivery of an original counterpart
hereof.


8.Submission to Jurisdiction. Each party hereto irrevocably and unconditionally:


(i)
submits for itself and its property in any legal action or proceeding relating
to this Sixth Amendment and the other Credit Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York and
appellate courts from any thereof;



(ii)
consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;



(iii)
agrees that service of process in any such action or proceeding may be effected
by mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such Person at such address of which
the Administrative Agent shall have been notified pursuant to Section 13.2 of
the Credit Agreement;



(iv)
agrees that nothing herein shall affect the right to effect service of process
in any other manner permitted by law or shall limit the right to sue in any
other jurisdiction;





6

--------------------------------------------------------------------------------





(v)
subject to the last paragraph of Section 13.5 of the Credit Agreement, waives,
to the maximum extent not prohibited by Applicable Law, any right it may have to
claim or recover in any legal action or proceeding referred to in this
Section C(8) any special, exemplary, punitive or consequential damages; and



(vi)
agrees that a final judgment in any action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by Applicable Law.



9.Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS SIXTH AMENDMENT AND FOR ANY COUNTERCLAIM
THEREIN.


10.Reaffirmation. By executing and delivering a counterpart hereof, (i) each
Credit Party hereby agrees that, as of the Sixth Amendment Effective Date and
after giving effect to this Sixth Amendment, all Obligations of the Borrower
shall be guaranteed pursuant to the Guarantee in accordance with the terms and
provisions thereof and shall be secured pursuant to the Security Documents in
accordance with the terms and provisions thereof; (ii) each Credit Party hereby
(A) agrees that, notwithstanding the effectiveness of this Sixth Amendment, as
of the Sixth Amendment Effective Date and after giving effect to this Sixth
Amendment, the Security Documents continue to be in full force and effect, (B)
agrees as of the Sixth Amendment Effective Date that all of the Liens and
security interests created and arising under each Security Document remain in
full force and effect on a continuous basis, and the perfected status and
priority of each such Lien and security interest continues in full force and
effect on a continuous basis, unimpaired, uninterrupted and undischarged, as
collateral security for its Obligations under the Credit Documents (as modified
hereby) to which it is a party, in each case, to the extent provided in, and
subject to the limitations and qualifications set forth in, such Credit
Documents (as amended by this Sixth Amendment) and (C) as of the Sixth Amendment
Effective Date affirms and confirms all of its obligations and liabilities under
the Credit Agreement (as modified hereby) and each other Credit Document
(including this Sixth Amendment), in each case after giving effect to this Sixth
Amendment, including its guarantee of the Obligations and the pledge of and/or
grant of a security interest in its assets as Collateral pursuant to the
Security Documents to secure such Obligations, all as provided in the Security
Documents, and acknowledges and agrees that as of the Sixth Amendment Effective
Date such obligations, liabilities, guarantee, pledge and grant continue in full
force and effect in respect of, and to secure, such Obligations under the Credit
Agreement (as modified hereby) and the other Credit Documents, in each case
after giving effect to this Sixth Amendment; and (iii) each Guarantor agrees
that nothing in the Credit Agreement, this Sixth Amendment or any other Credit
Document shall be deemed to require the consent of such Guarantor to any future
amendment to the Credit Agreement.


11.Assignments. The Borrower and the Administrative Agent hereby consent to each
assignment of 2016 Incremental Term Loans made by any Sixth Amendment
Non-Consenting Lender or Joint Lead Arranger (or Affiliate thereof) to any
assignee in connection with the replacement of any Sixth Amendment
Non-Consenting Lender (to the extent the applicable assignee has been identified
on a list approved by the Borrower on or prior to the date of allocation of the
2016 Incremental Term Loans to such assignee).


12.Miscellaneous. This Sixth Amendment shall constitute a Credit Document for
all purposes of the Credit Agreement (as modified hereby) and the other Credit
Documents. The provisions of this Sixth Amendment are deemed incorporated as of
the Sixth Amendment Effective Date into the Credit Agreement as if fully set
forth therein. Except as specifically amended by this Amendment, (i) the Credit
Agreement and the other Credit Documents shall remain in full force and effect
and (ii) the execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Credit Documents.






7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Sixth Amendment as of the date first set
forth above.
VISTRA OPERATIONS COMPANY LLC, as Borrower


By: /s/ Kristopher E. Moldovan            
Name: Kristopher E. Moldovan
Title: Senior Vice President and Treasurer




VISTRA INTERMEDIATE COMPANY LLC, as Holdings


By: /s/ Kristopher E. Moldovan            
Name: Kristopher E. Moldovan
Title: Senior Vice President and Treasurer






--------------------------------------------------------------------------------





BIG BROWN POWER COMPANY LLC
BRIGHTEN ENERGY LLC
COMANCHE PEAK POWER COMPANY LLC
DALLAS POWER & LIGHT COMPANY, INC.
FORNEY PIPELINE, LLC
GENERATION SVC COMPANY
LA FRONTERA HOLDINGS, LLC
LONE STAR ENERGY COMPANY, INC.
LONE STAR PIPELINE COMPANY, INC.
LUMINANT ENERGY COMPANY LLC
LUMINANT ENERGY TRADING CALIFORNIA COMPANY
LUMINANT ET SERVICES COMPANY LLC
LUMINANT GENERATION COMPANY LLC
LUMINANT MINING COMPANY LLC
NCA RESOURCES DEVELOPMENT COMPANY LLC
OAK GROVE MANAGEMENT COMPANY LLC
SANDOW POWER COMPANY LLC
SOUTHWESTERN ELECTRIC SERVICE COMPANY, INC.
TEXAS ELECTRIC SERVICE COMPANY, INC.
TEXAS ENERGY INDUSTRIES COMPANY, INC.
TEXAS POWER & LIGHT COMPANY, INC.
TEXAS UTILITIES COMPANY, INC.
TEXAS UTILITIES ELECTRIC COMPANY, INC.
TXU ELECTRIC COMPANY, INC.
TXU ENERGY RETAIL COMPANY LLC
TXU RETAIL SERVICES COMPANY
UPTON COUNTY SOLAR 2, LLC
VALUE BASED BRANDS LLC
VISTRA ASSET COMPANY LLC
VISTRA CORPORATE SERVICES COMPANY
VISTRA EP PROPERTIES COMPANY
VISTRA FINANCE CORP.
VISTRA PREFERRED INC., as Subsidiary Guarantors



By: /s/ Kristopher E. Moldovan        
Name: Kristopher E. Moldovan
Title: Senior Vice President and Treasurer




--------------------------------------------------------------------------------





DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent


By: /s/ Marcus Tarkington    
Name: Marcus Tarkington
Title: Director






By: /s/ Maria Guinchard        
Name: Maria Guinchard
Title: Vice President




